Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
 

Claims 1-20 are pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Chew (Pub. No.: US 2018/0285767) and Indurthivenkata et al. (Pub. No.: US 2019/0012257).
Regarding claim 1, Breed discloses a system, comprising: one or more edge devices connected to a network (Fig. 1, elements 12, 14, 16, paras. [0008]-[0010] and [0044]-[0046]), wherein individual edge devices of the one or more edge devices are configured to: collect data by the edge device as current data (paras. [0045] and [0046]); determine by the edge device that collected the current data, based on a confidence level of an analysis by processing data that was collected by the same edge device (para. [0156]. “For example, if the data is voice data that includes commands, and the processing logic 72 is unable to identify the commands in the voice data with a high degree of confidence, the evaluation logic 104 may escalate the data for further processing at a higher level of the hierarchy 40.” Identifying commands in voice data is generating an analysis. Fig. 8B, para. [0142]; “FIG. 8B depicts an exemplary escalation filter 102, which is a post-processing filter applied after data is processed locally in order to determine if the data should be further processed by other devices in the architecture 10;” Fig. 3, element 70, para. [0083]; “Filters 70 are logic that is run on input and/or processed data in order to determine a next action to take with the data (such as processing the data locally, saving the data in a log, or forwarding the data to another device for processing).” Filter 102, an escalation filter, can be run on a sensor 14 as depicted in figure 3 in elements 70, “Filters.”), whether to: process the current data at the same edge device using a data processing model to generate an analysis at the edge device or to send the current data to one or more tier devices connected to the network (Fig. 12, element 156, paras. [0200] and [0156]); and process the current data using the data processing model of the edge device (Fig. 12, element 144, para. [0202]; Fig. 13, paras. [0203]-[0212]), or send the current data to the one or more tier devices (Fig. 12, element 158, para. [0200]; Fig. 13, paras. [0203]-[0212]); and the one or more tier devices (Fig. 2, elements 44 and 46, paras. [0061]-[0070]), wherein individual ones of the tier devices are configured to: receive the current data from the edge device (Fig. 12, element 158, para. [0200]); determine whether to process the current data using a higher tier data processing model of the tier device (paras. [0064] and [0065]); and in response to determining to process the current data using the higher tier data processing model: process the current data using the higher tier data processing model (Fig. 11, elements 144, Fig. 13, paras. [0064], [0065] and [0203]-[0212]); generate a result based on the processing (paras. [0064] and [0065]); and send the result to an endpoint (Figs. 1 and 11, elements 18 and 30, paras. [0183]-[0191]).
It could be argued that the command identification of Breed is not explicitly a prediction, and thus that Breed does not explicitly disclose wherein the edge devices are configured to determine, based on a confidence level of one or more respective predictions that were previously generated by a data processing model of the same edge device by processing different data that was previously collected by the same edge device before the current data was collected, whether to process the collected data at the same edge device by using the same data processing model of the edge device to generate a new prediction at the edge device based on the current data collected by the edge device, or send the current data collected by the edge device to one or more tier devices connected to the network (emphasis added to distinguish the elements of the limitations not explicitly disclosed by Breed.). However, in analogous art concerning determining whether data should be processed locally or remotely, Chew discloses that “[i]f the analytics engine in the gateway 212 determines that it cannot accurately predict a timing value, it may send the data from the gateway 212 to an analytics engine hosted by a cloud server 204, along with an identification code (para. [0040]; emphasis added),” wherein “FIG. 5 is a process flow diagram of an example of a method 500 to train [an] analytics engine hosted by an edge server under the supervision of an analytics engine hosted by a cloud server in accordance with some embodiments. The method begins at block 502 when an edge server processes sensor data. As described herein, the edge server may directly collect the data or may provide analysis services to one or more other devices (para. [0090]),” wherein “the analytics engine hosted by the edge server may use the sensor data and reclassification results to retrain its prediction algorithm using a machine learning technique (para. [0098]; emphasis added, see also Fig. 5).” Thus, Chew discloses making predictions from an edge device, training its prediction algorithm, which means using information from previously collected data, and either generating a new prediction or escalating the data to a different device based on a confidence level of the prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breed to allow for the edge devices to be configured to determine, based on a confidence level of one or more respective predictions that were previously generated by a data processing model of the same edge device by processing previous data that was previously collected by the same edge device before the current data was collected, whether to process the collected data at the same edge device by using the same data processing model of the edge device to generate a new prediction at the edge device based on the current data collected by the edge device or to send the current data collected by the edge device to one or more tier devices connected to the network. This would have produced predictable and desirable results, in that it would allow for potential improvement in the decision making process of Breed in determining whether to process data locally or remotely.
It could be argued that the combination of Breed and Chew does not explicitly disclose wherein the data processing model was trained based on training data, and thus does not disclose determining whether to process the current data at the same edge device using a data processing model trained based on the same training data. However, in analogous art, Indurthivenkata discloses a model integration tool, wherein “training data 118 can include data used by the model integration tool 102 to train a data-processing model 110 that has been generated, updated, or modified using the model integration tool 102. In one example, training data 118 may include training inputs (e.g., credit files) and training outputs (e.g., credit scores, associated reason codes, etc.). One or more suitable training algorithms can be used to train the data-processing model 110 to identify relationships between the training inputs and the training outputs of the training data 118, as described in detail herein (para. [0036]; see also Fig. 1, elements 102 and 118),” which teaches that training data can be used to train a data processing model. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breed and Chew to allow for the data processing model to be trained based on training data, and determining whether to process the current data at the same edge device using a data processing model trained based on the same training data. This would have produced predictable and desirable results, in that it would allow for data processing models to be trained to handle real-world situations from inception, rather than having to wait to encounter real-world situations, which would increase the usability of the system.
Regarding claim 3, the combination of Breed, Chew and Indurthivenkata discloses the system as recited in claim 1, and further discloses wherein the edge device is configured to: determine, based on criteria, whether to process the current data using the data processing model of the edge device or to send the current data to the tier device, wherein the criteria comprises one or more of: an amount of energy required for the data processing model to process the current data, an amount of time required for the data processing model to process the data, an amount of time since the data processing model was updated, and an amount of bandwidth available to send the current data to the tier device (Breed, Figs. 8A and 8B, para. [0162]).
Regarding claim 5, the combination of Breed, Chew and Indurthivenkata discloses the system as recited in claim 1, and further discloses wherein the tier device is configured to: in response to determining not to process the current data using the higher tier data processing model: send the current data to another tier device or to a provider network; receive a result from the other tier device or the provider network, wherein the result is based on the current data; and send the result to the edge device (Breed, Fig. 11, elements 142; Fig. 12, element 158, para. [0200]; Fig. 13, paras. [0064], [0065] and [0203]-[0212]).
Regarding claim 6, Breed discloses a method, comprising: one or more tier devices (Fig. 2, elements 44 and 46, paras. [0061]-[0070]) connected to a network that comprise a respective data processing model, wherein individual tier devices of the one or more tier devices perform: receiving data by the tier device as current data (Fig. 12, element 158, para. [0200]); determining by the tier device that collected the current data, based on a confidence level of an analysis by processing data collected by the same tier device (para. [0156]. “For example, if the data is voice data that includes commands, and the processing logic 72 is unable to identify the commands in the voice data with a high degree of confidence, the evaluation logic 104 may escalate the data for further processing at a higher level of the hierarchy 40.” Identifying commands in voice data is generating an analysis. Fig. 8B, para. [0142]; “FIG. 8B depicts an exemplary escalation filter 102, which is a post-processing filter applied after data is processed locally in order to determine if the data should be further processed by other devices in the architecture 10;” Fig. 3, element 70, para. [0083]; “Filters 70 are logic that is run on input and/or processed data in order to determine a next action to take with the data (such as processing the data locally, saving the data in a log, or forwarding the data to another device for processing).” Filter 102, an escalation filter, can be run on a sensor 14 as depicted in figure 3 in elements 70, “Filters.”), whether to: process the current data at the same tier device using a data processing model to generate an analysis at the tier device, or to send the data to one or more other tier devices connected to the network (Fig. 12, element 156, paras. [0200] and [0156]); and in response to the determining: processing the current data using the data processing model of the tier device to generate the analysis (Fig. 12, element 144, para. [0202]; Fig. 13, paras. [0203]-[0212]), or sending the current data to the one or more other tier devices (Fig. 12, element 158, para. [0200]; Fig. 13, paras. [0203]-[0212]).
It could be argued that the command identification of Breed is not explicitly a prediction, and thus that Breed does not explicitly disclose determining, based on a confidence level of one or more respective predictions that were previously generated by a data processing model of the same edge device by processing different data that was previously collected by the same edge device before the current data was collected, whether to process the collected data at the same edge device by using the same data processing model of the edge device to generate a new prediction at the edge device based on the current data collected by the edge device, or send the current data collected by the edge device to one or more tier devices connected to the network (emphasis added to distinguish the elements of the limitations not explicitly disclosed by Breed.). However, in analogous art concerning determining whether data should be processed locally or remotely, Chew discloses that “[i]f the analytics engine in the gateway 212 determines that it cannot accurately predict a timing value, it may send the data from the gateway 212 to an analytics engine hosted by a cloud server 204, along with an identification code (para. [0040]; emphasis added),” wherein “FIG. 5 is a process flow diagram of an example of a method 500 to train [an] analytics engine hosted by an edge server under the supervision of an analytics engine hosted by a cloud server in accordance with some embodiments. The method begins at block 502 when an edge server processes sensor data. As described herein, the edge server may directly collect the data or may provide analysis services to one or more other devices (para. [0090]),” wherein “the analytics engine hosted by the edge server may use the sensor data and reclassification results to retrain its prediction algorithm using a machine learning technique (para. [0098]; emphasis added, see also Fig. 5).” Thus, Chew discloses making predictions from an edge device, training its prediction algorithm, which means using information from previously collected data, and either generating a new prediction or escalating the data to a different device based on a confidence level of the prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breed to allow for determining, based on a confidence level of one or more respective predictions that were previously generated by a data processing model of the same edge device by processing previous data that was previously collected by the same edge device before the current data was collected, whether to process the collected data at the same edge device by using the same data processing model of the edge device to generate a new prediction at the edge device based on the current data collected by the edge device or to send the current data collected by the edge device to one or more tier devices connected to the network. This would have produced predictable and desirable results, in that it would allow for potential improvement in the decision making process of Breed in determining whether to process data locally or remotely.
It could be argued that the combination of Breed and Chew does not explicitly disclose wherein the data processing model was trained based on training data, and thus does not disclose determining whether to process the current data at the same edge device using a data processing model trained based on the same training data. However, in analogous art, Indurthivenkata discloses a model integration tool, wherein “training data 118 can include data used by the model integration tool 102 to train a data-processing model 110 that has been generated, updated, or modified using the model integration tool 102. In one example, training data 118 may include training inputs (e.g., credit files) and training outputs (e.g., credit scores, associated reason codes, etc.). One or more suitable training algorithms can be used to train the data-processing model 110 to identify relationships between the training inputs and the training outputs of the training data 118, as described in detail herein (para. [0036]; see also Fig. 1, elements 102 and 118),” which teaches that training data can be used to train a data processing model. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breed and Chew to allow for the data processing model to be trained based on training data, and determining whether to process the current data at the same edge device using a data processing model trained based on the same training data. This would have produced predictable and desirable results, in that it would allow for data processing models to be trained to handle real-world situations from inception, rather than having to wait to encounter real-world situations, which would increase the usability of the system.
Regarding claim 8, the combination of Breed, Chew and Indurthivenkata discloses the method as recited in claim 6, and further discloses wherein another data processing model of the one or more other tier devices is larger than the data processing model of the tier device (Breed, paras. [0063], [0064] and [0162]).
Regarding claim 9, the combination of Breed, Chew and Indurthivenkata discloses the method as recited in claim 8, and further discloses further comprising determining whether to process the current data at the tier device based on a confidence level of one or more respective predictions previously generated by another data processing model of the one or more other tier devices (Breed, Figs. 8A and 8B, para. [0162]; Chew, Fig. 5, paras. [0090]-[0098]. This claim is rejected on the same grounds as claim 6.).
Regarding claim 11, the combination of Breed and Chew discloses the method as recited in claim 6, and further discloses wherein the received data comprises data that has been transformed by another data processing model of another tier device (Breed, paras. [0064]-[0066] and [0101]. Examiner will also provide a redundant rejection below.).
Regarding claim 12, the combination of Breed, Chew and Indurthivenkata discloses the method as recited in claim 6, and further discloses wherein sending the current data to the one or more other tier devices comprises sending the current data to a remote provider network (Breed, Fig. 1, element 38, paras. [0092, [0093], [0121] and [0122]. Cloud/Third Party Processing Device 38 can be said to be in a remote provider network.).
Regarding claim 13, the combination of Breed, Chew and Indurthivenkata discloses the method as recited in claim 6, and further discloses wherein the receiving data comprises: receiving the current data from one or more environmental sensors of the tier device (Breed, para. [0046]).
Regarding claim 14, Breed discloses a non-transitory computer-readable storage medium storing program instructions that, when executed by a tier device (Fig. 2, elements 44 and 46, paras. [0061]-[0070]) connected to a network, cause the tier device to implement: receiving data by the tier device as current data (Fig. 12, element 158, para. [0200]); determining by the tier device that collected the current data, based on a confidence level of the analysis by processing data collected by the same tier device (para. [0156]. “For example, if the data is voice data that includes commands, and the processing logic 72 is unable to identify the commands in the voice data with a high degree of confidence, the evaluation logic 104 may escalate the data for further processing at a higher level of the hierarchy 40.” Identifying commands in voice data is generating an analysis. Fig. 8B, para. [0142]; “FIG. 8B depicts an exemplary escalation filter 102, which is a post-processing filter applied after data is processed locally in order to determine if the data should be further processed by other devices in the architecture 10;” Fig. 3, element 70, para. [0083]; “Filters 70 are logic that is run on input and/or processed data in order to determine a next action to take with the data (such as processing the data locally, saving the data in a log, or forwarding the data to another device for processing).” Filter 102, an escalation filter, can be run on a sensor 14 as depicted in figure 3 in elements 70, “Filters.”), whether to: process the current data at the same tier device using a data processing model to generate an analysis at the tier device or to send the current data to one or more other tier devices connected to the network (Fig. 12, element 156, paras. [0200] and [0156]); and in response to the determining: processing the current data using a data processing model of the tier device to generate the analysis (Fig. 12, element 144, para. [0202]; Fig. 13, paras. [0203]-[0212]),  or sending the current data to the one or more other tier devices (Fig. 12, element 158, para. [0200]; Fig. 13, paras. [0203]-[0212]).
It could be argued that the command identification of Breed is not explicitly a prediction, and thus that Breed does not explicitly disclose determining, based on a confidence level of one or more respective predictions that were previously generated by a data processing model of the same edge device by processing different data that was previously collected by the same edge device before the current data was collected, whether to process the collected data at the same edge device by using the same data processing model of the edge device to generate a new prediction at the edge device based on the current data collected by the edge device, or send the current data collected by the edge device to one or more tier devices connected to the network (emphasis added to distinguish the elements of the limitations not explicitly disclosed by Breed.). However, in analogous art concerning determining whether data should be processed locally or remotely, Chew discloses that “[i]f the analytics engine in the gateway 212 determines that it cannot accurately predict a timing value, it may send the data from the gateway 212 to an analytics engine hosted by a cloud server 204, along with an identification code (para. [0040]; emphasis added),” wherein “FIG. 5 is a process flow diagram of an example of a method 500 to train [an] analytics engine hosted by an edge server under the supervision of an analytics engine hosted by a cloud server in accordance with some embodiments. The method begins at block 502 when an edge server processes sensor data. As described herein, the edge server may directly collect the data or may provide analysis services to one or more other devices (para. [0090]),” wherein “the analytics engine hosted by the edge server may use the sensor data and reclassification results to retrain its prediction algorithm using a machine learning technique (para. [0098]; emphasis added, see also Fig. 5).” Thus, Chew discloses making predictions from an edge device, training its prediction algorithm, which means using information from previously collected data, and either generating a new prediction or escalating the data to a different device based on a confidence level of the prediction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breed to allow for determining, based on a confidence level of one or more respective predictions that were previously generated by a data processing model of the same edge device by processing previous data that was previously collected by the same edge device before the current data was collected, whether to process the collected data at the same edge device by using the same data processing model of the edge device to generate a new prediction at the edge device based on the current data collected by the edge device or to send the current data collected by the edge device to one or more tier devices connected to the network. This would have produced predictable and desirable results, in that it would allow for potential improvement in the decision making process of Breed in determining whether to process data locally or remotely.
It could be argued that the combination of Breed and Chew does not explicitly disclose wherein the data processing model was trained based on training data, and thus does not disclose determining whether to process the current data at the same edge device using a data processing model trained based on the same training data. However, in analogous art, Indurthivenkata discloses a model integration tool, wherein “training data 118 can include data used by the model integration tool 102 to train a data-processing model 110 that has been generated, updated, or modified using the model integration tool 102. In one example, training data 118 may include training inputs (e.g., credit files) and training outputs (e.g., credit scores, associated reason codes, etc.). One or more suitable training algorithms can be used to train the data-processing model 110 to identify relationships between the training inputs and the training outputs of the training data 118, as described in detail herein (para. [0036]; see also Fig. 1, elements 102 and 118),” which teaches that training data can be used to train a data processing model. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breed and Chew to allow for the data processing model to be trained based on training data, and determining whether to process the current data at the same edge device using a data processing model trained based on the same training data. This would have produced predictable and desirable results, in that it would allow for data processing models to be trained to handle real-world situations from inception, rather than having to wait to encounter real-world situations, which would increase the usability of the system.
Regarding claim 15, the combination of Breed, Chew and Indurthivenkata discloses the non-transitory, computer-readable storage medium of claim 14, and further discloses further comprising program instructions that cause the tier device to implement determining whether to process the received data at the tier device based on one or more of: an amount of energy required for the data processing model to process the current data, an amount of time required for the data processing model to process the current data, or an amount of time since the data processing model was updated (Breed, Figs. 8A and 8B, paras. [0143]-[0147]. “In the exemplary embodiment, the evaluation logic 92 compares a load on the local processor(s) (e.g., a percentage of local processing resources currently being utilized, a number and/or complexity of jobs currently being processed, etc.) to the load threshold 98. If the current load meets or exceeds the load threshold 98 then the evaluation logic 92 may determine that the processing task under consideration should be processed elsewhere. If the current load is below the load threshold 98, then the evaluation logic 92 may determine that the processing task should be performed locally.” More processing resources used axiomatically means more energy being used.).
Regarding claim 16, the combination of Breed, Chew and Indurthivenkata discloses the non-transitory, computer-readable storage medium of claim 14, and further discloses wherein another data processing model of the one or more other tier devices is larger than the data processing model of the tier device (Breed, paras. [0063], [0064] and [0162]).
Regarding claim 17, the combination of Breed, Chew and Indurthivenkata discloses the non-transitory, computer-readable storage medium of claim 16, and further discloses further comprising program instructions that cause the tier device to implement determining whether to process the received data at the tier device based on one or more of: an amount of bandwidth available to send the current data from the tier device to the one or more other tier devices, an amount of time required for the higher tier data processing model to process the current data, an amount of time since the higher tier data processing model was updated, and a confidence level of one or more respective predictions previously generated by the higher tier data processing model (Breed, Figs. 8A and 8B, para. [0162]).
Regarding claim 19, the combination of Breed, Chew and Indurthivenkata discloses the non-transitory, computer-readable storage medium of claim 14, and further discloses wherein the program instructions cause the tier device to further implement: receiving the current data from one or more environmental sensors of the tier device (Breed, para. [0046]).
Regarding claim 20, the combination of Breed, Chew and Indurthivenkata discloses the non-transitory, computer-readable storage medium of claim 14, and further discloses wherein the program instructions cause the tier device to further implement: sending the current data to a remote provider network (Breed, Fig. 1, element 38, paras. [0092, [0093], [0121] and [0122]. Cloud/Third Party Processing Device 38 can be said to be in a remote provider network.).


Claims 1, 3, 5, 6, 8, 9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Chew (Pub. No.: US 2018/0285767), Lee et al. (Pub. No.: US 2018/0270271) and Indurthivenkata et al. (Pub. No.: US 2019/0012257).
Regarding claim 1, Breed discloses a system, comprising: one or more edge devices connected to a network (Fig. 1, elements 12, 14, 16, paras. [0008]-[0010] and [0044]-[0046]), wherein individual edge devices of the one or more edge devices are configured to: collect data by the edge device as current data (paras. [0045] and [0046]); determine by the edge device that collected the current data, based on a confidence level of an analysis by processing data that was collected by the same edge device (para. [0156]. “For example, if the data is voice data that includes commands, and the processing logic 72 is unable to identify the commands in the voice data with a high degree of confidence, the evaluation logic 104 may escalate the data for further processing at a higher level of the hierarchy 40.” Identifying commands in voice data is generating an analysis. Fig. 8B, para. [0142]; “FIG. 8B depicts an exemplary escalation filter 102, which is a post-processing filter applied after data is processed locally in order to determine if the data should be further processed by other devices in the architecture 10;” Fig. 3, element 70, para. [0083]; “Filters 70 are logic that is run on input and/or processed data in order to determine a next action to take with the data (such as processing the data locally, saving the data in a log, or forwarding the data to another device for processing).” Filter 102, an escalation filter, can be run on a sensor 14 as depicted in figure 3 in elements 70, “Filters.”), whether to: process the current data at the same edge device using a data processing model to generate an analysis at the edge device or to send the current data to one or more tier devices connected to the network (Fig. 12, element 156, paras. [0200] and [0156]); and process the current data using the data processing model of the edge device (Fig. 12, element 144, para. [0202]; Fig. 13, paras. [0203]-[0212]), or send the current data to the one or more tier devices (Fig. 12, element 158, para. [0200]; Fig. 13, paras. [0203]-[0212]); and the one or more tier devices (Fig. 2, elements 44 and 46, paras. [0061]-[0070]), wherein individual ones of the tier devices are configured to: receive the current data from the edge device (Fig. 12, element 158, para. [0200]); determine whether to process the current data using a higher tier data processing model of the tier device (paras. [0064] and [0065]); and in response to determining to process the current data using the higher tier data processing model: process the current data using the higher tier data processing model (Fig. 11, elements 144, Fig. 13, paras. [0064], [0065] and [0203]-[0212]); generate a result based on the processing (paras. [0064] and [0065]); and send the result to an endpoint (Figs. 1 and 11, elements 18 and 30, paras. [0183]-[0191]).
It could be argued that the command identification of Breed is not explicitly a prediction, and thus that Breed does not explicitly disclose wherein the edge devices are configured to determine, based on a confidence level of one or more respective predictions that were previously generated by a data processing model of the same edge device by processing different data that was previously collected by the same edge device before the current data was collected, whether to process the collected data at the same edge device by using the same data processing model of the edge device to generate a new prediction at the edge device based on the current data collected by the edge device, or send the current data collected by the edge device to one or more tier devices connected to the network (emphasis added to distinguish the elements of the limitations not explicitly disclosed by Breed.). However, in analogous art concerning determining whether data should be processed locally or remotely, Chew discloses that “[i]f the analytics engine in the gateway 212 determines that it cannot accurately predict a timing value, it may send the data from the gateway 212 to an analytics engine hosted by a cloud server 204, along with an identification code (para. [0040]; emphasis added),” wherein “FIG. 5 is a process flow diagram of an example of a method 500 to train [an] analytics engine hosted by an edge server under the supervision of an analytics engine hosted by a cloud server in accordance with some embodiments. The method begins at block 502 when an edge server processes sensor data. As described herein, the edge server may directly collect the data or may provide analysis services to one or more other devices (para. [0090]),” wherein “the analytics engine hosted by the edge server may use the sensor data and reclassification results to retrain its prediction algorithm using a machine learning technique (para. [0098]; emphasis added, see also Fig. 5).” Thus, Chew discloses making predictions from an edge device, training its prediction algorithm, which means using information from previously collected data, and either generating a new prediction or escalating the data to a different device based on a confidence level of the prediction. Further, in analogous art, Lee discloses that “a quantum computer is utilized to analyze the inputs (e.g., the recent interactions, the past interactions, the entity data, the user data and/or other user data) to create a federated user model,” wherein “the federated user model may be determined by utilizing the quantum optimizer systems 100 to analyze many known models at the same time in order to determine what model provides more accurate results for predicting future misappropriated interactions (e.g., used past misappropriated interactions to determine which model would have been the best (e.g., greatest confidence) in predicting the past misappropriated interactions) (paras. [0063], see also figure 5 and paras. [0060]-[0066]),” which teaches that a confidence level of prediction models based on predictions made concerning past events can be used in order to determine which prediction model should be used in the future. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breed, based on the combined teaching of Chew and Lee, to allow for the edge devices to be configured to determine, based on a confidence level of one or more respective predictions that were previously generated by a data processing model of the same edge device by processing previous data that was previously collected by the same edge device before the current data was collected, whether to process the collected data at the same edge device by using the same data processing model of the edge device to generate a new prediction at the edge device based on the current data collected by the edge device or to send the current data collected by the edge device to one or more tier devices connected to the network. This would have produced predictable and desirable results, in that it would allow for potential improvement in the decision making process of Breed in determining whether to process data locally or remotely.
It could be argued that the combination of Breed, Chew and Lee does not explicitly disclose wherein the data processing model was trained based on training data, and thus does not disclose determining whether to process the current data at the same edge device using a data processing model trained based on the same training data. However, in analogous art, Indurthivenkata discloses a model integration tool, wherein “training data 118 can include data used by the model integration tool 102 to train a data-processing model 110 that has been generated, updated, or modified using the model integration tool 102. In one example, training data 118 may include training inputs (e.g., credit files) and training outputs (e.g., credit scores, associated reason codes, etc.). One or more suitable training algorithms can be used to train the data-processing model 110 to identify relationships between the training inputs and the training outputs of the training data 118, as described in detail herein (para. [0036]; see also Fig. 1, elements 102 and 118),” which teaches that training data can be used to train a data processing model. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breed, Chew and Lee to allow for the data processing model to be trained based on training data, and determining whether to process the current data at the same edge device using a data processing model trained based on the same training data. This would have produced predictable and desirable results, in that it would allow for data processing models to be trained to handle real-world situations from inception, rather than having to wait to encounter real-world situations, which would increase the usability of the system.
Independent claims 6 and 14 are rejected in the same manner as claim 1 in this section. Dependent claims 3, 5, 8, 9, 11-13, 15-17, 19 and 20 are rejected are shown in section 3, above, but wherein the claims upon which they depend are rejected as shown in this section in view of Breed, Chew, Lee and Indurthivenkata.


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Chew (Pub. No.: US 2018/0285767) and Indurthivenkata et al. (Pub. No.: US 2019/0012257), and further in view of Stern et al. (Pub. No.: US 2015/0120296).
Regarding claim 2, the combination of Breed, Chew and Indurthivenkata discloses the system as recited in claim 1, wherein the higher tier data processing model of the tier device is larger than the data processing model of the edge device (Breed, paras. [0063], [0064] and [0162]), however, it could be argued that the combination of Breed and Chew does not explicitly disclose wherein the result is another prediction, and wherein the higher tier data processing model is configured to: generate the other prediction with a higher confidence level than the prediction generated by the data processing model of the edge device. However, in analogous art, Stern discloses “a component that makes a decision whether to forward speech processing tasks to a remote speech processor based on the carrier phrase with the highest confidence or on the partial result of a general language model. If the carrier phrase with the highest confidence or partial result is best completed by a remote speech processor with a larger LM, then the system can forward the speech processing task to that remote speech processor. If the highest-confidence carrier phrase can be completed with LMs or grammars that are local to the device, then the device performs the speech processing task with the local speech processor and does not forward the speech processing task (para. [0024]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Breed, Chew and Indurthivenkata to allow for the result to be another prediction, wherein the higher tier data processing model is configured to generate the other prediction with a higher confidence level than the prediction generated by the data processing model of the edge device. This would have produced predictable and desirable results, in that it would allow for the edge device to perform the processing if a result had “sufficiently high confidence (Stern, para. [0025]),” while allowing for the processing to be performed by a higher-tier device in the situation that the confidence was not sufficiently high, i.e. did not reach a predetermined threshold, which could increase the performance of the system.
Regarding claim 4, the combination of Breed, Chew and Indurthivenkata discloses the system as recited in claim 1, wherein the edge device is configured to: generate the prediction based on processing of the current data using the data processing model of the edge device (Chew, Fig. 5, paras. [0090]-[0098]); however, it could be argued that the combination does not explicitly disclose wherein the edge device is configured to determine that a confidence level of the prediction is below a threshold confidence level; and in response to the determining that the confidence level of the prediction is below the threshold confidence level, send the current data that was used by the edge device to generate the prediction to the one or more tier devices. However, in analogous art, Stern discloses “a component that makes a decision whether to forward speech processing tasks to a remote speech processor based on the carrier phrase with the highest confidence or on the partial result of a general language model. If the carrier phrase with the highest confidence or partial result is best completed by a remote speech processor with a larger LM, then the system can forward the speech processing task to that remote speech processor. If the highest-confidence carrier phrase can be completed with LMs or grammars that are local to the device, then the device performs the speech processing task with the local speech processor and does not forward the speech processing task (para. [0024]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Breed, Chew and Indurthivenkata to allow for determining that the confidence level of the prediction is below a threshold confidence level, and in response to the determining that the confidence level of the prediction is below the threshold confidence level, send the current data that was used by the edge device to generate the prediction to the one or more tier devices. This would have produced predictable and desirable results, in that it would allow for the edge device to perform the processing if a result had “sufficiently high confidence (Stern, para. [0025]),” while allowing for the processing to be performed by a higher-tier device in the situation that the confidence was not sufficiently high, i.e. did not reach a predetermined threshold, which could increase the performance of the system.


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Chew (Pub. No.: US 2018/0285767), Lee et al. (Pub. No.: US 2018/0270271) and Indurthivenkata et al. (Pub. No.: US 2019/0012257), and further in view of Stern et al. (Pub. No.: US 2015/0120296).
Claims 2 and 4 are rejected are shown in section 5, above, but wherein the claims upon which they depend are rejected as shown in section 4 in view of Breed, Chew, Lee and Indurthivenkata.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Chew (Pub. No.: US 2018/0285767) and Indurthivenkata et al. (Pub. No.: US 2019/0012257), and further in view of Jacob (Pat. No.: US 9,258,565).
Regarding claim 7, the combination of Breed, Chew and Indurthivenkata discloses the method as recited in claim 6, but do not explicitly disclose further comprising determining whether to process the received data at the tier device or to send the current data to the one or more other tier devices connected to the network based on an amount of time since the data processing model was updated. However, in analogous art, Jacob discloses that “[s]elect logic 450 and 452 may utilize a variety of factors in selecting a context model, such as context model index, time since last context model update, the most recent version of a particular context model, the source of each context model, or any other factor necessary to select the most relevant context model (col. 11, ln. 3-21).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Breed, Chew and Indurthivenkata to allow for determining whether to process the received data at the tier device or to send the current data to the one or more other tier devices connected to the network based on an amount of time since the data processing model was updated. This would have produced predictable and desirable results, in that it would allow for a most relevant model to be selected (Jacob, col. 11, ln. 3-21).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Chew (Pub. No.: US 2018/0285767), Lee et al. (Pub. No.: US 2018/0270271) and Indurthivenkata et al. (Pub. No.: US 2019/0012257), and further in view of Jacob (Pat. No.: US 9,258,565).
Claim 7 is rejected are shown in section 7, above, but wherein the claims upon which they depend are rejected as shown in section 4 in view of Breed, Chew, Lee and Indurthivenkata.


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Chew (Pub. No.: US 2018/0285767) and Indurthivenkata et al. (Pub. No.: US 2019/0012257), and further in view of Le et al. (Pub. No.: US 2015/0281401).
Regarding claim 10, the combination of Breed, Chew and Indurthivenkata discloses the method as recited in claim 6, wherein the current data comprises a plurality of portions of data (any data containing more than 1 bit can be said to contain a plurality of portions), but does not explicitly disclose and wherein the sending the current data comprises: sending respective portions of the current data to respective tier devices of a plurality of the other tier devices; and receiving one or more results from one or more of the other tier devices, wherein the one or more results are based on the respective portions of the current data. However, in analogous art, Le discloses that in a hybrid client/server architecture for parallel processing, a process may be carried out for shared processing, wherein “[a]t operation 204, a determination is made to send at least a subset of the data to a distributed network for shared processing. In embodiments, if the data does not include private data, does not require capabilities that are not available to a remote service that is part of a distributed network, and is not resource intensive to transmit may be sent to the distributed network at operation 204 (para. [0043]),” such that “[w]hile the client device is processing the data at operation 206, the distributed network may process at least the subset of data at operation 220 (para. [0045]; see also figure 2, paras. [0042]-[0051]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Breed, Chew and Indurthivenkata to allow for sending respective portions of the current data to respective tier devices of a plurality of the other tier devices, and receiving one or more results from one or more of the other tier devices, wherein the one or more results are based on the respective portions of the current data. This would have produced predictable and desirable results, in that it would allow for the system to utilize and leverage the unique capabilities of both remote and local services (Le, Abstract).
Regarding claim 18, the combination of Breed, Chew and Indurthivenkata discloses the non-transitory, computer-readable storage medium of claim 14, wherein the current data comprises a plurality of portions of data (any data containing more than 1 bit can be said to contain a plurality of portions), but does not explicitly disclose and wherein the program instructions cause the tier device to further implement: sending a respective portion of the current data to a respective tier device of a plurality of the other tier devices; and receiving one or more results from one or more of the other tier devices, wherein the one or more results are based on the respective portions of the current data. However, in analogous art, Le discloses that in a hybrid client/server architecture for parallel processing, a process may be carried out for shared processing, wherein “[a]t operation 204, a determination is made to send at least a subset of the data to a distributed network for shared processing. In embodiments, if the data does not include private data, does not require capabilities that are not available to a remote service that is part of a distributed network, and is not resource intensive to transmit may be sent to the distributed network at operation 204 (para. [0043]),” such that “[w]hile the client device is processing the data at operation 206, the distributed network may process at least the subset of data at operation 220 (para. [0045]; see also figure 2, paras. [0042]-[0051]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Breed, Chew and Indurthivenkata to allow for sending a respective portion of the current data to a respective tier device of a plurality of the other tier devices, and receiving one or more results from one or more of the other tier devices, wherein the one or more results are based on the respective portions of the current data. This would have produced predictable and desirable results, in that it would allow for the system to utilize and leverage the unique capabilities of both remote and local services (Le, Abstract).


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Chew (Pub. No.: US 2018/0285767), Lee et al. (Pub. No.: US 2018/0270271) and Indurthivenkata et al. (Pub. No.: US 2019/0012257), and further in view of Le et al. (Pub. No.: US 2015/0281401).
Claims 10 and 18 are rejected are shown in section 9, above, but wherein the claims upon which they depend are rejected as shown in section 4 in view of Breed, Chew, Lee and Indurthivenkata.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Chew (Pub. No.: US 2018/0285767) and Indurthivenkata et al. (Pub. No.: US 2019/0012257), and further in view of Yang-Huffman (Pub. No.: US 2003/0110252).
Regarding claim 11, the combination of Breed, Chew and Indurthivenkata discloses the method as recited in claim 6, but it could be argued that the combination does not explicitly disclose wherein the received data comprises data that has been transformed by another data processing model of another tier device. However, in analogous art, Yang-Huffman discloses a hierarchical system wherein “in one embodiment, each level in the hierarchy performs only a portion of the processing, aggregating down the data before passing it on for further processing higher up (para. [0073]),” which teaches that some processing of data can occur at each level of a hierarchy. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Breed, Chew and Indurthivenkata to allow for the received data to comprise data that has been transformed by another data processing model of another tier device. This would have produced predictable and desirable results, in that it would allow for the processing performed by various layers of the hierarchy, before sending said processed data up the hierarchy, to not be wasted, thus reducing unnecessary use of system resources.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Chew (Pub. No.: US 2018/0285767), Lee et al. (Pub. No.: US 2018/0270271) and Indurthivenkata et al. (Pub. No.: US 2019/0012257), and further in view of Yang-Huffman (Pub. No.: US 2003/0110252).
Claim 11 is rejected are shown in section 11, above, but wherein the claims upon which they depend are rejected as shown in section 4 in view of Breed, Chew, Lee and Indurthivenkata.


Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are moot in view of the new grounds of rejection in view of Indurthivenkata.


Conclusion
Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 30, 2022